COURT OF 
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-04-229-CV
  
  
  
IN RE BANC OF AMERICA 
INVESTMENT SERVICES,                   RELATORS
INC., MICHAEL DEGOLIER, AND 
TERRY JOHNSON
  
  
------------
ORIGINAL 
PROCEEDING
------------
MEMORANDUM OPINION1
------------
        The 
court has considered relators’ petition for writ of mandamus and motion for 
temporary relief and is of the opinion that relief should be denied. 
Accordingly, relators’ petition for writ of mandamus and motion for temporary 
relief are denied.
        Relators 
shall pay all costs of this original proceeding, for which let execution issue.
    

                                                                  PER 
CURIAM
  
  
  
PANEL 
A:   LIVINGSTON, J.; CAYCE, C.J.; and WALKER, J.
 
WALKER, J. would request a 
response and grant temporary relief.
 
DELIVERED: July 23, 2004


NOTES
1.  
See Tex. R. App. P. 47.4.